IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                           June 8, 2004 Session

              AILEEN STANDIFER CRAFT v. CLAIBORNE COUNTY

                        Appeal from the Circuit Court for Anderson County
                                 No. 7941 James B. Scott, Judge

                                        ________________________

                          No. E2003-01806-COA-R3-CV Filed July 21, 2004
                                    ________________________

The initial judgment declared that Standifer Lane was a public road for one-tenth mile only. Sixteen
(16) months after the judgment was entered, the County filed a Rule 62.02 motion alleging that “one-
tenth mile” was a mistake because all concerned had agreed upon two-tenths mile. The judgment
was amended to provide that Standifer Lane is a public road for a distance of 950 feet or to an
existing driveway. The Rule 62.02 motion is untimely.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Reversed

WILLIAM H. INMAN , SR. J., delivered the opinion of the court, in which HERSCHEL P. FRANKS, P.J.,
and CHARLES D. SUSANO , JR., J., joined.

Michael G. Hatmaker, Jacksboro, Tennessee, for appellant, Aileen Standifer Craft.

James D. Estep III, Tazewell, Tennessee, attorney for appellee, Claiborne County, Tennessee.

                                                    OPINION

        The Plaintiff’s residence on her farmland fronts on Standifer Lane, a graveled road which
serves other residences. It intersects with Lone Mountain Road, and meanders through the Plaintiff’s
farm, providing access to an isolated cemetery.

      The Claiborne County Commission on May 19, 1999 adopted a motion “that Standifer Lane
be made a public road” which motivated the Plaintiff to file an inverse condemnation proceeding.1




         1
           Standifer Lane is unimproved and twelve (12) feet wide. Once it is recognized as a public road, the right
of way width is required to be a minimum of forty (40) feet which implicates a taking, since the Plaintiff owned
property on either side of the Lane.
         A bench trial resulted in the entry of a judgment which in pertinent part provided, in haec
verba;

                 “1. That Standifer Lane is a public road, twelve feet in width, and as
                 it existed as of March 24, 1999 beginning at the point of intersection
                 of Standifer Lane and Lone Mountain Road, and continuing a
                 distance of .1 miles from said point of beginning (at the intersection)
                 but no further, providing access to the dwellings existing of March
                 24, 1999. Beyond the .1 mile from the intersection of Standifer Lane
                 and Lone Mountain Road, Standifer Lane is a private road.”

         This judgment was filed May 16, 2000 after being approved by all counsel and signed by the
trial judge.

       On September 27, 2001 the County filed a Rule 62.02 motion2 alleging that the decretal
provision of one-tenth mile was a typographical mistake and that it was intended to be two-tenths
mile. The Plaintiff answered that the quoted decretal provision was not a typographical error, but
was agreed upon following negotiations between the parties, and in any event the Rule 62.02 motion
was untimely since it was filed sixteen (16) months after the judgment was entered.

       Following extended colloquy and the presentation of testimony, the trial court ruled that the
Order entered May 16, 2000 should be amended to provide:

         That Standifer Lane is a county road, twelve (12) feet in width, and as it existed as
         of March 24, 1999, beginning at the point of intersection of Standifer Lane and Lone
         Mountain Road, and continuing with the center line of said Lane a distance the
         greater of 950 feet from said point of beginning (at the intersection) or to the existing
         Cora and Eddie Roberts’ driveway (as of March 24, 1999), but no further, providing
         access to the swellings existing as of Marcy 24, 1999. Beyond the said distance from
         the intersection of Standifer Lane and Lone Mountain Road, Standifer Lane is a
         private road.

        The Plaintiff appeals, insisting that the Court was without jurisdiction to amend the
judgment. This is the issue for review, which is de novo on the record with no presumption of
correction since the issue is one of law. Warren v. Estate of Kirk, 954 S.W.2d 722 (Tenn. 1997).

                                                     Analysis

       At the outset it is pertinent to note that the County - the Appellee - does not insist that the
mistake, if any, was a clerical one. Rather, the County argues that the decision to grant Rule


         2
            This motion also alleged that Ms. Craft should be held in contempt for constructing a fence which
interfered with the use of Standifer Lane. The contempt allegation was dismissed and is not relevant on appeal.

                                                        -2-
60.02(5) relief was within the discretion of the trial judge, which should be reviewed under the abuse
of discretion standard. The County argues that the trial judge intended that Standifer Lane should
be a public road for a distance of 950 feet, and that the rule announced in Federated Ins. Co. v.
Lethcoe, 18 S.W.3d 621 (Tenn. 2000) (relief under Rule 60.02(5) is only appropriate in cases of
overwhelming importance or in cases involving extraordinary circumstances or extreme hardship)
should be applied to the case at Bar.

       Rule 60.02, Tenn. R. Civ. P. provides:

               60.02. Mistakes – Inadvertence – Excusable Neglect – Fraud, etc. –
               On motion and upon such terms as are just, the court may relieve a
               party or the party’s legal representative from a final judgment, order
               or proceeding for the following reasons: (1) mistake, inadvertence,
               surprise or excusable neglect: (2) fraud (whether heretofore
               denominated intrinsic or extrinsic), misrepresentation, or other
               misconduct of an adverse party: (3) the judgment is void: (4) the
               judgment has been satisfied, released or discharged, or a prior
               judgment upon which it is based has been reversed or otherwise
               vacated, or it is no longer equitable that a judgment should have
               prospective application: or (5) any other reason justifying relief from
               the operation of the judgment. The motion shall be made within a
               reasonable time, and for reasons (1) and (2) not more than one year
               after the judgment, order or proceeding was entered or taken. A
               motion under this Rule 60.02 does not affect the finality of a
               judgment or suspend its operation, but the court may enter an order
               suspending the operation of the judgment upon such terms as to bond
               and notice as to it shall seem proper pending the hearing of such
               motion. This rule does not limit the power of a court to entertain an
               independent action to relieve a party from a judgment, order or
               proceeding, or to set aside a judgment for fraud upon the court. Writs
               of error coram nobis, bills of review and bills in the nature of a bill of
               review are abolished, and the procedure for obtaining relief from a
               judgment shall be by motion as prescribed in these rules or by an
               independent action (Tennessee Rules of Civil Procedure, 2003.)

         Relief may be granted for “any other reason justifying relief from the operation of the
judgment,” 60.02(5), but it is required that the motion shall be filed within a reasonable time. Rule
60.02(5) should be narrowly construed, NCNB Nat’l Bank of N.C. v. Thrailkill, 856 S.W.2d 150
(Tenn. Ct. App. 1993), and is applicable only in unique or extraordinary circumstances. See, also,
Holiday v. Shoney’s South, Inc., 42. S.W.3d 90 (Tenn. Ct. App. 2000). The record reveals no
evidence of unique, exceptional or extraordinary circumstances, and we agree with the Appellant that
the trial court was without jurisdiction to modify the judgment.



                                                  -3-
       The judgment entered June 26, 2003 is therefore reversed, with costs assessed to the
Appellee.



                                                  ____________________________________
                                                  WILLIAM H. INMAN, SENIOR JUDGE




                                            -4-